Citation Nr: 1530345	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.

2. Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder tendonitis.

3. Entitlement to an initial rating in excess of 10 percent for service-connected low back pain, to include entitlement to a separate rating for radiculopathy.

4. Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

5. Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

6. Entitlement to an initial compensable rating and to a rating in excess of 10 percent from July 25, 2014 for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to May 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran requested a travel board hearing. Subsequently, in an April 2012 correspondence the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The Board remanded this matter in June 2014 for the scheduling of VA examinations and to obtain outstanding records.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT


1. The Veteran's right shoulder disability does not result in impairment of the clavicle or scapula manifesting as nonunion with loose movement or dislocation; does not limit his range of motion to shoulder level or less; and has not resulted in impairment of the humerus.

2. The Veteran's forward flexion of the thoracolumbar spine is not limited to 60 degrees or less; the combined range of motion of the thoracolumbar spine is not limited to 120 degrees or less; and he does not have an abnormal gait or spinal contour.

3. Mild sciatica of the left lower extremity was reported and diagnosed in July 2014.

4. The Veteran's left knee flexion is not limited to 30 degrees or less.

5. The Veteran's right knee flexion is not limited to 30 degrees or less.

6. Prior to February 2011, the Veteran did not endorse having two or more of the symptoms described under the criteria for a 30 percent rating for GERD or similar symptoms of the severity as described under the criteria for a 30 percent rating.

7. As of February 2011, the Veteran endorsed acid reflux and regurgitation but without considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203 (2014).

2. The criteria for an initial rating in excess of 10 percent for low back pain have not been met. 38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3. The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met from July 2014.  38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2014).

4. The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. § 1155, 5130A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5. The criteria for disability rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155, 5130A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

6. The criteria for an initial compensable rating for GERD have not been met while the criteria for a 10 percent rating from February 2011 for GERD have been met.  38 U.S.C.A. §§ 1155, 5130A, 5107 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of letters sent to the Veteran in September and November 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  Pursuant to the Board's June 2014 remand order, attempts were made to obtain records from Fayetteville VA Medical Center dated 1994 to 1997.  In addition to the attempt made on November 3, 2009, the RO also requested records from this facility on June 20, 2014.  Additional records dated April 1995 through October 1995 were received in response to the request.  After further inquiry on July 31, 2014, the RO determined that the remainder of the records dated from 1994 to 1997 are unavailable.  Also pursuant to the Board's remand, VA treatment records dated from November 2011 have been associated with the claims file.  As such, the Board finds that the remand directives pertaining to this matter have been substantially completed.

The Veteran requested a travel board hearing but subsequently withdrew his request in April 2012.  He was also afforded VA examinations for his disabilities.  VA examinations for his GERD, right shoulder, knees, and spine were completed in December 2009.  The examiners reviewed the claims file, examined the Veteran, and provided detailed descriptions of his symptomatology.  Therefore, the examination reports are adequate for rating purposes.  

Finally, pursuant to the Board's June 2014 remand, VA examinations of the knees, spine, and GERD were conducted in July 2014.  The examiners reviewed the claims file, examined the Veteran, and provided detailed descriptions of his symptomatology.  Therefore, the examination reports are adequate for rating purposes.  All development ordered in the Board's June 2014 remand order has been substantially completed.  See Stegall, 11 Vet. App. 268.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has also considered whether referral for an extraschedular rating is warranted for each increased rating claim before the Board.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

A. Right Shoulder Disability

The Veteran seeks an initial rating in excess of 10 percent for his right shoulder disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The criteria for rating the shoulders provide different ratings for the major and minor extremities, which are identified by handedness.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  Service treatment records and VA treatment records indicate that the Veteran is left handed and as such, minor, as opposed to major extremity disability ratings are applicable for the right shoulder.  

Under Diagnostic Code 5203, a 10 percent evaluation is contemplated for impairment of the clavicle or scapula, manifested by malunion of the joint or nonunion of the joint without loose movement.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202.  Under Diagnostic Code 5201, a 20 percent disability rating is provided for limitation of motion of the minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, malunion with moderate or marked deformity warrants a 20 percent disability rating.  38 C.F.R.      § 4.71a.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 70 percent disabling for the minor shoulder.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

VA treatment records show the Veteran complained of bilateral shoulder pain in September 2009.  The clinical evaluation revealed joint aches.

Veteran had a VA examination in December 2009.  The Veteran reported that his right shoulder pain rated a 2 or 3 on the pain scale bilaterally but that most pain was in the right shoulder.  Range of motion (ROM) of the right shoulder was within normal limits with flexion and abduction both measuring from 0 to 180 degrees with pain starting at 140 degrees.  Internal and external rotation was from 0 to 90 degrees.  No swelling, effusion, edema or erythema was noted.  The examiner observed right shoulder minimal anterior tenderness but no crepitus.  No additional limitations were observed after repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.

In his February 2011 notice of disagreement, the Veteran stated that he had flare-ups on a regular basis.  He said his shoulder snaps frequently and with pain.  He took pain medication and indicated that the more he uses his arm, the more his shoulder hurts.  His flare-ups reportedly have left him unable to use his arm for several days due to pain.  In November 2011, he reported occasional shoulder pain and said he could not do push-ups.  He stated that between October 2010 and February 2011 he had 29 flare-ups of pain.

In July 2014, the Veteran had a VA examination.  The examiner noted right shoulder pain due to tendinitis.  The Veteran indicated that flare-ups impacted the function of the shoulder or arm when he raised his arm above his shoulder or when he carried heavy weights.  ROM testing showed flexion and abduction of the right shoulder to 175 degrees, with objective evidence of pain at 175 degrees.  No changes were observed after repetitive motion.  Functional loss or impairment included less movement than normal and weakened movement.  The examiner observed pain on palpation of right shoulder.  The condition impacted his ability to work due to pain when he lifted his arms above his shoulders.  

The Board has reviewed the evidence but finds that a rating in excess of 10 percent for the right shoulder disability is not warranted.  First, a 20 percent rating is not warranted because there is no evidence of impairment of the clavicle or scapula, much less impairment manifesting as nonunion with loose movement or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Further, even with consideration of pain, which started at 140 degrees of flexion and abduction in December 2009, a higher rating is not warranted under Diagnostic Code 5201 as his arm was not limited to shoulder level or less.  Finally, there is no indication of other impairment of the humerus; therefore a rating in excess of 10 percent is not warranted under Diagnostic Code 5202.  38 C.F.R. § 4.71a.  

The Board has considered the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.45.  The Board observes that the Veteran's flexion and abduction of the right shoulder were normal with pain starting at 140 degrees during his December 2009 VA examination.  However, by July 2014, his flexion and abduction of the right shoulder were to 175 degrees with pain starting at 175 degrees.  Even assuming that 140 degrees was his maximum range or motion, the range of motion was still far greater than the 90 degrees, or shoulder height, limitation required for an increased rating under Diagnostic Code 5201.  Notably, neither VA examiner observed additional limitations after repetitive motion testing.  At most, the July 2014 examiner observed less movement than normal, weakened movement, and pain on palpation of right shoulder.  The examiner concluded that the condition impacted employment due to pain when he lifted his arms above his shoulders.  However, the Veteran's currently assigned 10 percent rating was assigned based on his manifestations of pain and functional limitations as he does not meet the criteria for the a 10 percent rating under Diagnostic Code 5203.  Therefore, his pain and functional limitations have already been compensated under his current 10 percent rating.

The Board has considered whether referral for extraschedular consideration is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for the condition shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.

In summary, the evidence does not support the assignment of an initial disability rating in excess of 10 percent for the right shoulder.  The appeal is denied.

B. Low Back Disability 

The Veteran seeks an initial rating in excess of 10 percent for his low back pain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 uses the General Rating Formula for Diseases and Injuries of the Spine (General Formula) to rate spinal disabilities.  38 C.F.R. § 4.71a.  This criteria is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id., Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

VA treatment records show that in September 2009, the Veteran complained of low back pain.  

The Veteran had a VA examination in December 2009.  The Veteran reported having intermittent pain 2 to 3 times per week.  He described his pain as usually mild, rating a 2 or 3 on the pain scale.  He occasionally had pain rating a 6 to 7 on the pain scale that lasted about 2 to 3 hours.  He had not had incapacitating episodes of back pain.  He treated his pain with over-the-counter pain medication 3 to 4 times per week.  He did not have periods of flare-up but experienced increased symptoms when engaging in heavy activity, lifting heavy weight, bending, or walking more than 30 minutes.  He did not report bowel or bladder problems or indicate radiation of pain.  No assistive devices were needed.  He could walk 30 to 40 minutes and lift 150 pounds of weigh briefly.  The examiner noted that the Veteran was working as a medical supply delivery person and had worked as a mechanic previously.  The clinical evaluation showed thoracolumbar flexion to 90 degrees, with pain between 80 and 90 degrees.  His extension measured to 30 degrees with pain starting at 25 degrees.  Bilateral lateral flexion was normal as was bilateral lateral rotation, measuring at 30 degrees.  There was no tenderness, guarding, muscle atrophy, or abnormal gait.  The sensory and motor tests as well as reflexes were normal.  There was no additional limitation of motion after repetitive testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  Intervertebral disc syndrome was not present.  X-rays showed narrowing of the L5-S1 disc space.  The diagnosis was chronic intermittent low back pain with recurrent lumbar strains; normal exam.

In his February 2011 notice of disagreement, the Veteran stated that he had flare-ups almost every other day.  He described pain radiating down his left leg.  At times when he reaches for something, there will be a sharp pain.  During flares-ups, he takes medication.  He indicated that his inability to bend and twist easily slowed his work.  He reported that between October 2010 and February 2011 he had had 40 flare-ups of back pain.

In November 2012, the Veteran reported that his back pain occasionally caused difficulty completing his job requirements.  On good days, his pain ranged from 2 to 3 on the pain scale.  On normal days his pain was usually a 4 to 5.  On bad days, his pain was a 9 or 10 on the pain scale.  He described having increased pain with bending, driving, and twisting.  The provider observed that his gait was normal.  He was issued a TENS unit.  In December 2012, the Veteran said the TENS unit was helping with his pain.

The Veteran had a VA examination in July 2014.  His diagnoses included low back pain due to lumbar strain and radiculopathy of the left lower extremity.  The Veteran said radiculopathy started soon after service.  He occasionally had tingling and numbness of the left leg.  The Veteran stated that flare-ups limited his ability to bend, sit for long periods, and stand for long periods.

On examination, his ROM was to 85 degrees of flexion without objective evidence of pain.  Extension measured to 30 degrees without pain.  Lateral flexion was to 30 degrees, bilaterally, without pain.  Lateral rotation was also to 30 degrees, bilaterally, without pain.  He was able to perform 3 repetitions; no additional loss of motion was observed.  The examiner stated that the Veteran had less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness on palpation of the joints at L5-S1 and pain on movement.  Muscle spasm, abnormal gait, and abnormal guarding were not present.  Muscle strength testing, reflexes, sensory testing, and the straight leg test were all normal.  No radicular pain or signs of radiculopathy were present; however, the Veteran described shooting pain in the left leg upon bending, which involved the sciatic nerve of the left leg.  The examiner indicated that the Veteran had mild sciatica of the left lower extremity.  In the comments section, the examiner described the Veteran's pain on movement with localized tenderness but said there was no clear-cut radiculopathy since the left leg raising was negative and there was no change in pin prick sensation when compared to the right side.  X-rays showed narrowing of L5-S1 disc space.  Regarding employment, the condition impacted his ability to work due to pain on bending, sitting, and standing.  The examiner found that pain, weakness, fatigue, and/or incoordination did not significantly limit functional ability during flare-ups or when the lumbosacral spine was used repeatedly over a period of time.  The examiner found no additional limitations due to pain.

The Board has considered all of the evidence but finds that in this case, a rating in excess of 10 percent for the low back disability is not warranted.  For a 20 percent rating, forward flexion of the thoracolumbar spine cannot be greater than 60 degrees or the combined range of motion of the thoracolumbar spine cannot be greater than 120 degrees.  In December 2009, the Veteran's forward flexion of the spine measured to 90 degrees, with pain between 80 and 90 degrees.  In July 2014, his forward flexion was to 85 degrees without objective evidence of pain.  As such, his forward flexion, even with consideration of pain, was far greater than the 60 degree limitation of motion required for a 20 percent rating.  Further, during both examinations, the total combined range of motion was far in excess of the 120 degree limitation of motion required for the next higher rating.

The Board has considered the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.45 but find that the limitations, such as less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing and/or weight-bearing, are already compensated under the currently assigned 10 percent rating.  The examiners found no additional limitation in range of motion in the thoracolumbar spine following repetitive range of motion testing.  The examination reports also noted that there was no muscle atrophy, muscle spasm, abnormal gait, and abnormal guarding present.  Muscle strength testing, reflexes, sensory testing, and the straight leg test were all normal.  The Board acknowledges the Veteran's reports of flare-ups as well as the July 2014 examiner's finding of less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing and/or weight-bearing; however, the Board finds that these symptoms are contemplated within the schedular criteria for a 10 percent evaluation.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.

While the Board finds that an initial rating in excess of 10 percent is not warranted for his low back pain, the Board finds that consideration of a separate rating for left leg radiculopathy is warranted.  As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  In July 2014, the examiner diagnosed lumbar strain and radiculopathy of the left lower extremity.  No radicular pain or signs of radiculopathy were present; however, the Veteran described shooting pain in the left leg upon bending, which involved the sciatic nerve of the left leg.  The examiner indicated that the Veteran had mild sciatica of the left lower extremity.  In the comments section, the examiner said there was no clear-cut radiculopathy since the left leg raising was negative and there was no change in pin prick sensation when compared to the right side.  However, because he continued to diagnose mild left leg radiculopathy, the Board finds that a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve from July 2014.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating in excess of 10 percent is not warranted because the sciatica has not been identified as moderate.

The Board has also considered whether referral for extraschedular consideration is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disability and left leg sciatica are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For example, while disability ratings in excess of those assigned are provided in the schedular criteria, as discussed above, the Veteran's range of motion of the spine, even when considering complaints of pain, flare-ups, and weakness, is not of the severity to warrant the next higher rating.  While the VA examiner in July 2014 questioned the existence of sciatica, he still identified and diagnosed mild sciatica, thus a finding of moderate sciatica is not warranted.  As such, the Board finds that the currently assigned schedular criteria for the low back and sciatica adequately describe the Veteran's symptomatology.  Moreover, the evidence does not show that the low back condition with left leg sciatica significantly interferes with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363.  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.

After considering the evidence of record, the Board finds that the Veteran's service-connected low back disorder does not warrant an initial rating in excess of 10 percent.  To this extent, the appeal is denied.  However, a separate rating of 10 percent for left leg radiculopathy is warranted from July 2014, and to this extent, the appeal is granted.

C. Bilateral Knee Disabilities

The Veteran seeks ratings in excess of 10 percent for his bilateral knee disabilities, which have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage) Diagnostic Code 5259 (semilunar cartilage, removed), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, because the evidence does not show ankylosis, dislocated semilunar cartilage, removal of the semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, the Board will not address Diagnostic Codes 5256, 5258, 5259, 5261, 5262 or 5263.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides that recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Diagnostic Code 5260 provides for a 10 percent rating for flexion limited to 45 degrees, 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id. 

The Veteran had a VA examination in December 2009.  He reported bilateral knee pain that was generally at a level 2 on the pain scale.  It occasionally rated an 8 on the pain scale when there was bad weather or he engaged in strenuous activity.  He had occasional stiffness.  He denied having flare-ups or needing assistive devices for ambulation.  The bilateral knee disability had mild impact on his occupation and daily activity since he was unable to walk more than 30 minutes or a half mile.  The condition had no significant impact on sports or weekend activities.  Range of motion testing showed extension to 0 degrees and flexion to 135 degrees, bilaterally, without swelling, effusion, edema, or erythema.  No crepitus or instability was observed.  No ankylosis was present.  No additional limitations were observed after repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.

In his February 2011 notice of disagreement, the Veteran stated that he had flare-ups not only during weather changes and strenuous activities, but during the normal day.  His pain worsened the longer he was on his feet.  He indicated that going up and down hills and stairs and getting in and out of vehicles caused increased pain.  He said his right knee felt like it wanted to give out.  He reported stiffness, pain, burning, throbbing, and constant and sharp pain.  He also noted weakness or giving way.  He said his knee snaps when he bends at the knees and when he lifts his feet off of the floor.  Between October 2010 and February 2011 he had 12 flare-ups of the left knee and 39 flare-ups of the right knee.

In November 2011, VA prescribed the Veteran hinged knee braces or sleeves.  He reported bilateral knee arthralgia with occasional pain in the left knee when he pivots.

In January 2012, the Veteran was evaluated and educated on using a cane due to bilateral knee pain.  His pain was a 3 on the pain scale.  No functional limitations due to pain were observed.

The Veteran had a VA examination in July 2014.  The diagnoses included bilateral poplitial femoral pain syndrome and bilateral knee arthralgia.  The Veteran reported that flare-ups impacted his ability to walk or stand for too long.  ROM testing of the knees showed flexion to 140 degrees, bilaterally, with no evidence of pain and extension to 0 degrees, bilaterally, with no evidence of pain.  No changes were observed after repetitive-use testing.  The examiner noted functional loss as less movement than normal, weakened movement, and pain on movement, bilaterally.  Muscle strength and joint stability tests were normal.  The examiner observed pain on movement, bilaterally, but no swelling or tenderness to the patellar area.  X-rays were noted as normal.  The examiner stated that the bilateral knee condition impacted the Veteran's ability work due to pain on walking and standing for long periods.  The examiner found that pain, weakness, fatigue, and/or incoordination do not limit functional ability during flare-ups or when both knees are used repeatedly over a period.  The Veteran had pain with flare-ups but no additional limitations.

In this case, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5260 as his knee flexion has not been limited to 30 degrees for either knee.  As noted above, in December 2009, both knees were limited to 135 degrees of flexion.  No additional limitations were observed after repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  Further, in July 2014, both knees had full flexion to 140 degrees with no objective evidence of pain.  No changes were observed after repetitive-use testing.  At most, in July 2014, the examiner noted his functional loss as less movement than normal, weakened movement, and pain on movement, bilaterally.  Even considering the functional limitations and the DeLuca criteria, at most, the Veteran's symptoms support the assignment of the currently assigned 10 percent rating.  Notably, for a 10 percent rating under Diagnostic Code 5260, flexion of the knees must be limited to 60 degrees.  Here, the Veteran has or has had almost full flexion for the entire pendency of the claim.  Thus, it is his functional limitations due to pain that support the currently assigned 10 percent rating.  As such, the same symptoms cannot also be used to support the assignment of a 20 percent rating without additional symptomatology such as limitation of motion.

The Board has considered whether a separate rating is warranted under Diagnostic Codes 5257 for recurrent subluxation or instability of the joints, but while the Veteran has reported that his knees have felt as if they would give out, all muscle strength and joint stability test results have been normal during the pendency of the appeal.  Thus, a separate rating for recurrent subluxation or instability of the joints under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted.  However, the evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for the service-connected left and right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, his limitation of flexion of the knees is at most limited to 135, far greater than the limitation required for the next higher rating.  His functional limitations have already been compensated in the currently assigned 10 percent rating.  Further, the evidence does not show that the bilateral knee disabilities significantly interfere with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363.  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.

In summary, the evidence, to include the medical evidence and the Veteran's reports of flare-ups, do not support the assignment of disability ratings in excess of 10 percent.  The appeals are denied.

D. GERD

The Veteran seeks an initial compensable rating and a rating in excess of 10 percent from July 25, 2014 for GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  In this case, GERD has been rated by analogy to a hiatal hernia under Diagnostic Code 7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  A 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent rating with less severity.  A rating of 30 percent is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R.   § 4.114, Diagnostic Code 7346.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent evaluation.  Id.

For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer.  38 C.F.R. § 4.112.

The Veteran had a VA examination in December 2009.  He reported that he was advised to avoid certain foods and beverages, avoid large meals, and to raise the head of his bed.  He did not have vomiting, hematemesis or melena, diarrhea, or constipation.  He did not report episodes of colic, distention, or nausea.

In his February 2011 notice of disagreement, the Veteran stated that he had regurgitation at times of increased acid reflux.  He said that while it was mild, he had difficulty getting the taste out of his mouth.  He also described having had arm and shoulder pain in conjunction with acid reflux.  

In the March 2012 substantive appeal, VA Form 9, the Veteran stated that he had regurgitation at least once every other week.  His prescription was increased to twice a day.

A VA treatment record dated December 2013 indicated that the Veteran had no issues with GERD.  

In July 2014, the Veteran had another VA examination.  He reported that he took medications that caused him to awaken at night with regurgitation sensation.  His symptoms included infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, pain, and occasional sleep disturbance caused by esophageal reflux.  The frequency of symptom recurrence is about 3 times per year with an average duration of less than one day.  He reported having 3 episodes of nausea per year with symptoms lasting less than one day.  The examiner noted mild epigastric distress and active bowel sounds.  An upper GI radiographic study showed a hernia in 2010.  The examiner stated that the condition did not impact the Veteran's ability to work.

The Board has reviewed all of the evidence and finds that a 10 percent rating is warranted as of the date of his notice of disagreement, February 2011.  At that time, he endorsed acid reflux and regurgitation, two or more of the symptoms for the 30 percent rating with less severity.  A compensable rating is not warranted prior to February 2011 because he did not endorse having two or more of the symptoms described under the criteria for a 30 percent rating or similar symptoms of the severity as described under the criteria for a 30 percent rating.  A rating in excess of 10 percent is not warranted at any time during the pendency of the claim.  The Board acknowledges that the Veteran endorsed having several of the symptoms listed under the criteria for a 30 percent rating during his July 2014 examination; however, he reported that he only experienced symptoms approximately 3 times per year with symptoms lasting one day or less.  As such, the Board cannot find and the evidence does not otherwise show that his reported symptoms result in considerable impairment of health.  The Board has considered the Veteran's lay statements, and at most, his statements support the assignment of a 10 percent rating as of February 2011.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Here, the schedular criteria provide for ratings in excess of 10 percent.  However, the severity of the Veteran's symptoms has not been shown to result in considerable impairment of health.  Further, the VA examiners found that the Veteran's GERD did not interfere with his ability to work.  Based on the evidence, the Board finds that the schedular criteria adequately describe the Veteran's symptoms and that his GERD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of extraschedular rating is not warranted. 

In light of above, entitlement to an initial compensable rating for GERD is not warranted.  A 10 percent rating for GERD is granted from February 2011.  A rating in excess of 10 percent for GERD, to include referral for consideration of an extraschedular evaluation, is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  In as much as the 10 percent rating is warranted from February 2011, to this extent, the appeal is granted.

Finally, if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended, and the evidence does not otherwise show, that any of his service-connected disabilities on appeal have rendered him unable to obtain and maintain substantially gainful employment.  Therefore, the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected right shoulder tendonitis is denied.

Entitlement to an initial rating in excess of 10 percent for the service-connected low back pain is denied.

A 10 percent rating for radiculopathy of the left lower extremity from July 2014 is granted.

Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.

Entitlement to a rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee is denied.

Entitlement to a compensable initial rating for GERD is denied.

Entitlement to a 10 percent rating for GERD from February 2011 is granted.


REMAND

Reason for Remand: To obtain an etiology opinion.

The Veteran seeks service connection for his left shoulder disability.  Etiology opinions were obtained from VA examiners in November 2011, July 2014, and December 2014.  Unfortunately, while the July 2014 examiner provided an opinion as well as an addendum opinion in December 2014 addressing whether the Veteran's left shoulder disability is directly related to service, the Board finds the opinions are inadequate.  Specifically, the examiner did not address in the rationale the Veteran's contention that he had had left shoulder pain during and since service or indicate whether the Veteran's duties as a mechanic could have resulted in the degenerative joint disease that was identified in 2010.  The opinion and addendum were based solely on the lack of evidence in the service treatment records and diagnosis of degenerative joint disease in 2010.  Because the Veteran is competent to report symptoms such as pain, his assertions must be considered by the VA examiner.  As such, a remand is warranted to obtain an addendum opinion addressing whether the Veteran's left shoulder disability is in any way related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file. 

2. Provide the December 2014 VA examiner, or if unavailable, provide another qualified VA examiner, access to the Veteran's claims file on Virtual VA and VBMS.  Upon review of the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability is due to or otherwise related to his period of active service.  The examiner must address the Veteran's lay statements alleging pain during and subsequent to service and indicate whether his duties as a mechanic during service could have led to the current degenerative joint disease, to include whether the Veteran's complaints of pain during and since service were early manifestations of the disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the requested opinion cannot be provided without the examiner conducting a physical examination of the Veteran, then an examination must be scheduled.

3. Then, readjudicate the claim on appeal.  If the benefit on appeal remains denied, then provide the Veteran and his representative a supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


